DETAILED ACTION
Claim Objections
Claims 36-37 are objected to because of the following informalities:  
In claims 36-37, change the claim status to “Currently Amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 14, 17-25, 29, 31 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz (U.S. 5,960,211).

Referring to claims 1 and 14, Elliott discloses a device (fig. 1) comprising: 
memory (fig. 2, memory 6); 
processing elements (fig. 2, N*N processing elements 18) for performing parallel operations (1:31-36, SIMD parallel processing) using the memory; 

a column bus (fig. 2, column bus in vertical) to communicate information among any of plurality of processing elements, wherein the column bus is segmented (fig. 2, segmented at each column tile) and wherein the plurality of controllers are interconnected by the column bus and are to share information via the column bus; and 
a row bus (fig. 2, row bus in horizontal) to communicate information among any of the plurality of controller and the processing elements, wherein the row bus is segmented (fig. 2, segmented at each row tile) to provide pipelined flow of information among segments of the row bus (4:59-65, data fed into the edge PEs).
	
	As to claims 3-4 and 18-19, Elliott discloses the device of claim 1, wherein the direction of the row bus is set by the plurality of controllers/a state of the plurality of processing elements (fig. 2, by CM control modules 14).

	As to claims 5 and 20, Elliott discloses the device of claim 1, wherein the row bus provides opcodes (3:10-15, SIMD instructions).



	As to claims 7 and 22, Elliott discloses the device of claim 6, wherein the multiplexer takes information from the row bus/column bus (fig. 2, row/column busses/channels; 8:15-32).

	As to claims 8 and 23, Elliott discloses the device of claim 1, wherein the row bus is wire-ANDed (fig. 6a, comparator 58).

	As to claims 9, 24 and 36, Elliott discloses the device of claim 1, wherein the row bus is latched (fig. 6a, latches 42/44/46 etc).

	As to claims 10, 25 and 37, Elliott discloses the device of claim 1, wherein the row/column bus is segmented by segment switches (fig. 6a, channel selection circuits).

	As to claim 29, Elliott discloses the device of claim 16, wherein the plurality of controllers have nearest-neighbor interconnections (fig. 2, interconnections of each PE 18) to enable synchronization.

.

Allowable Subject Matter
Claims 11-13 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The claim features of controller controlling segment switches for segmented busses. The segment switch is understood with example as described in para. 0076 etc., in a SIMD kind processing environment as illustrated in figure 3.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 4,896,265 discloses SIMD parallel processing elements with instruction controller and bus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182